COURT OF
APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO.
2-10-135-CV 
 
 
IN
RE JOHN WAYNE JENKINS                                                             RELATOR
                                                                                                                             
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                     MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER
CURIAM
 
 
PANEL:  GARDNER, J.; LIVINGSTON, C.J.; and MEIER, J.
 
DELIVERED:  May 25, 2010




    [1]See
Tex. R. App. P. 47.4.